PER CURIAM.
This is an appeal from a divorce proceeding wherein the chancellor found in favor of plaintiff-appellee. It must be remembered that:
“The decision of the chancellor carries with it the presumption of correctness on appellate review where, as here, the evidence and the witnesses were before him. Joyner v. Andrews, Fla.App.1962, 137 So.2d 870, 872. It is incumbent upon the appellant to demonstrate that the decree appealed was clearly erroneous. Cowen v. Cowen, Fla. 1957, 95 So.2d 584; Tyler v. Tyler, Fla.App.1959, 108 So.2d 312; Cole v. Cole, Fla.App.1961, 130 So.2d 126. * * * ” Bennett v. Bennett, Fla.App. 1962, 146 So.2d 588, 589.
The appellant has failed to show that the chancellor’s decree was clearly erroneous and therefore the decree is affirmed.
Affirmed.
LILES, C. J., and SHANNON and PIERCE, JJ., concur.